Citation Nr: 1336781	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus.  

2.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance of another person or by being permanently housebound.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 until October 1969.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board observes that the Veteran requested a travel board hearing before a Veterans Law Judge in his July 2010 substantive appeal.  As such, he was scheduled for his requested hearing in June 2013.  However, as will be discussed in the Remand, the notice for that hearing was sent to the wrong address.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Board also notes that in February 2011, the Veteran's attorney withdrew his representation.  In a March 2012 VA Form 21-22 (received in April 2012 and located in the Virtual VA claims file) the Veteran appointed the Disabled American Veterans (DAV) as his new representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his June 2010 VA Form 9 (received in July 2010), the Veteran requested a travel board hearing before a Veterans Law Judge.  In May 2013, the RO informed the Veteran that a hearing had been scheduled for June 2013.  The Veteran did not appear for that hearing.  

Although the May 2013 hearing notice scheduling the hearing for June 2013 was not returned as undeliverable to the RO by the U.S. Postal Service, the Board notes that the Postal Service did return an August 2011 general hearing notice sent to the same address as the May 2013 notice.  Additionally, the Postal Service returned as undeliverable a June 2013 notice letter that the Board sent to the Veteran at the same address.

The Virtual VA claims file includes a March 2012 VA Form 21-22 (received in April 2012) filled out by the Veteran.  In that form, the Veteran appointed the Disabled American Veterans (DAV) as his new representative.  Also, the Veteran listed a new address for himself.  

The Board finds that the Veteran's May 2013 notice of his June 2013 travel board hearing was sent to the incorrect address and the Veteran did not receive notice of his hearing.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2013).  In notifying the Veteran of his scheduled hearing, the AOJ is advised that the Veteran provided both a change of address and of representation via a March 2012 VA Form 21-22 located in the Virtual VA claims file.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel board hearing before a Veterans Law Judge.  Notice of his scheduled hearing should be sent to the new address provided in his March 2012 VA Form 21-22 and to his new representative. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


